UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 30, 2012 CRYOLIFE, INC. (Exact name of registrant as specified in its charter) Florida 1-13165 59-2417093 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1655 Roberts Boulevard, N.W., Kennesaw, Georgia30144 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (770) 419-3355 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8Other Events Item 8.01Other Events. CryoLife, Inc. (“CryoLife”) originally filed the attached exhibit with its Form 10-Q for the quarter ended June 30, 2011, and the exhibit was granted confidential treatment under the Securities Exchange Act of 1934, as amended, through January 31, 2012.CryoLife has requested an extension of confidential treatment for certain portions of the exhibit; however, the exhibit is filed herewith with modified redactions in order to disclose the portions of the previously redacted information for which CryoLife no longer requires confidential treatment. Section 9Financial Statements and Exhibits. Item 9.01(d)Exhibits. (a) Financial Statements. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. Exhibit Number Description 10.1+ First Amendment to the Distribution Agreement between the Company and Starch Medical, Inc., dated May 18, 2011. + CryoLife has requested an extension of confidential treatment for certain portions of this exhibit pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CryoLife, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRYOLIFE, INC. Date:January 30, 2012 By: /s/D.A. Lee Name: D. Ashley Lee Title:
